Case: 19-40011     Document: 00515624320          Page: 1    Date Filed: 11/03/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 3, 2020
                                   No. 19-40011                    Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gustavo Lozano,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:18-CR-493-2


   Before Dennis, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Gustavo Lozano pleaded guilty to drug charges and was sentenced to
   87 months in custody and three years of supervised release. At the sentencing
   hearing, the district court imposed special conditions of supervised release,
   ordering Lozano to “participate in a[] drug and alcohol treatment program as
   set out in the appendix to the Presentence Investigation Report.” That


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40011     Document: 00515624320           Page: 2   Date Filed: 11/03/2020




                                    No. 19-40011


   appendix recommended six conditions under the heading “Substance Abuse
   Treatment, Testing, and Abstinence,” two of which mentioned a treatment
   program. The district court filed a written sentence imposing all six
   conditions.
          Lozano appeals, arguing that the district court failed to pronounce the
   four conditions that did not mention a program, entitling him to vacatur of
   those conditions. We held this case because our en banc court clarified the
   framework for challenges like Lozano’s in United States v. Diggles, 957 F.3d
   551 (2020). Under Diggles, Lozano is not entitled to relief. We affirm.
                                         I
          On May 31, 2018, Gustavo Lozano pleaded guilty to conspiracy to
   possess with intent to distribute a kilogram or more of heroin. Before Lozano
   was sentenced, the probation office filed the final presentence investigation
   report (PSR) with a four-page appendix. The PSR appendix recommended
   mandatory, standard, and special conditions of supervised release. The
   special conditions were grouped under four headings: (1) Substance Abuse
   Treatment,     Testing,    and    Abstinence;      (2) Community     Service;
   (3) English/Second Language; and (4) Travel Restrictions.
          At the sentencing hearing, the court asked Lozano’s counsel if he had
   “receive[d] and review[ed]” the PSR and if he had reviewed it with Lozano.
   Lozano’s counsel said yes. The court asked Lozano if he had reviewed the
   PSR with his counsel. Lozano said yes. The court sentenced Lozano, within
   Guidelines range, to 87 months in prison, followed by three years of
   supervised release. The court imposed special conditions of supervised
   release related to substance abuse and travel. The court did not impose the
   special conditions recommended under the Community Service and
   English/Second Language headings.




                                         2
Case: 19-40011     Document: 00515624320          Page: 3   Date Filed: 11/03/2020




                                   No. 19-40011


         We will compare how the imposed special conditions appeared in the
   PSR appendix, the sentencing hearing transcript, and the written sentence.
         First, the substance-abuse conditions. The PSR appendix listed the
   following six conditions under the “Substance Abuse Treatment, Testing,
   and Abstinence” heading:
         You must participate in an inpatient or outpatient substance-
         abuse treatment program and follow the rules and regulations
         of that program. The probation officer will supervise your
         participation in the program, including the provider, location,
         modality, duration, and intensity. You must pay the costs of the
         program, if financially able.
         You must participate in an inpatient or outpatient alcohol-
         abuse treatment program and follow the rules and regulations
         of that program. The probation officer will supervise your
         participation in the program, including the provider, location,
         modality, duration, and intensity. You must pay the costs of the
         program if financially able.
         You may not possess any controlled substances without a valid
         prescription. If you do have a valid prescription, you must
         follow the instructions on the prescription.
         You must submit to substance-abuse testing to determine if
         you have used a prohibited substance, and you must pay the
         costs of the testing if financially able. You may not attempt to
         obstruct or tamper with the testing methods.
         You may not use or possess alcohol.
         You may not knowingly purchase, possess, distribute,
         administer, or otherwise use any psychoactive substances,
         including synthetic marijuana or bath salts, that impair a
         person’s physical or mental functioning, whether or not
         intended for human consumption, except as with the prior
         approval of the probation officer.




                                        3
Case: 19-40011      Document: 00515624320          Page: 4   Date Filed: 11/03/2020




                                    No. 19-40011


   At the sentencing hearing, the court ordered “that as part of your supervised
   release you participate in a[] drug and alcohol treatment program as set out
   in the appendix to the Presentence Investigation Report.” The written
   sentence includes, word for word, the six special conditions listed in the PSR
   appendix under the Substance Abuse Treatment, Testing, and Abstinence
   heading.
          Second, the travel condition. The PSR appendix recommended,
   “You shall reside in the United States and not travel into Mexico during the
   supervised release term.” At the hearing, the court stated, “The Court is
   also imposing . . . a travel restriction that you not travel into Mexico unless
   you are specifically given permission to do so.” The probation officer asked
   who would grant this permission to travel, and the court responded that the
   probation officer could. The written sentence states, “You shall not travel
   into Mexico during the supervised release term without previous permission
   from the U.S. Probation Office.”
          Lozano now appeals, arguing that his written sentence conflicts with
   his orally imposed sentence.
                                         II
          We have jurisdiction over Lozano’s appeal, challenging a final
   judgment of conviction and sentence, under 28 U.S.C. § 1291 and 18 U.S.C.
   § 3742.
          Our en banc court recently clarified the applicable analytical
   framework and standard of review, grounding them in first principles. The
   Due Process Clause protects a defendant’s right to be present at sentencing.
   Diggles, 957 F.3d at 557. Therefore, a written sentence cannot impose
   discretionary conditions of supervised release that were not orally
   pronounced at sentencing. Id. A judge complies with this oral-




                                         4
Case: 19-40011        Document: 00515624320             Page: 5      Date Filed: 11/03/2020




                                         No. 19-40011


   pronouncement requirement by orally adopting “a written list of proposed
   conditions.” Id. at 560.
           That oral adoption also places the defendant on notice of the
   condition, such that our standard of review is plain error if the defendant fails
   to object. United States v. Gomez, 960 F.3d 173, 179 (5th Cir. 2020). The
   plain-error standard of review requires the showing of an obvious error that
   impacted the defendant’s “substantial rights and seriously affected the
   fairness, integrity, or reputation of judicial proceedings.” United States v.
   Grogan, No. 18-50433, 2020 WL 5869073, at *3 (5th Cir. Oct. 2, 2020)
   (quoting Diggles, 957 F.3d at 559).
           Diggles did not disturb the analysis that follows once a court has
   determined whether pronouncement occurred and identified the proper
   standard of review. If the oral pronouncement conflicts with the written
   sentence, we must vacate and remand for the unpronounced condition to be
   excised from the written sentence. Diggles, 957 F.3d at 563 (observing the
   “conflict” versus “ambiguity” analysis a court undertakes if there is a
   discrepancy between the orally pronounced conditions and the conditions in
   the written sentence).1
           We apply the Diggles framework regardless of whether the parties
   have (or could have) briefed it. See Grogan, 2020 WL 5869073, at *2, *3 n.2
   (applying Diggles when neither party submitted Rule 28(j) letters to address
   Diggles); United States v. Harris, 960 F.3d 689, 696 (5th Cir. 2020) (stating
   that the case, fully briefed before Diggles, was “squarely governed” by
   Diggles).



           1
             See also United States v. Thomas, No. 19-20520, 2020 WL 5987904, at *2–4 (5th
   Cir. Oct. 8, 2020) (undertaking the “conflict” versus “ambiguity” analysis); United States
   v. Miguel, No. 19-20557, 2020 WL 5943225, at *4 (5th Cir. Oct. 6, 2020) (same).




                                               5
Case: 19-40011      Document: 00515624320          Page: 6   Date Filed: 11/03/2020




                                    No. 19-40011


                                        III
          Guided by Diggles, we turn to the issues Lozano raises on appeal.
   Lozano challenges the four conditions regarding possession of controlled
   substances, substance-abuse testing, possession of alcohol, and possession of
   psychoactive substances. He contends that when the court ordered him to
   “participate in a[] drug and alcohol treatment program as set out in the
   appendix to the Presentence Investigation Report,” the court did not orally
   pronounce the four conditions not mentioning a program. Lozano essentially
   urges an all-or-nothing rule based on headings: the court either adopted all of
   the conditions under a heading by reciting everything under that heading (like
   it did for travel) or it did not adopt any of the conditions under a heading by
   not reciting anything under that heading (like it did for Community Service
   and English/Second Language). Accordingly, Lozano reasons, the court only
   adopted the two conditions under the substance-abuse heading that mention
   a program because the court mentioned a “program” at the hearing.
          We recently rejected a similar argument in United States v. Grogan,
   another case we held for Diggles. Grogan, 2020 WL 5869073, at *2–4. In
   Grogan, the district court stated the following at the sentencing hearing:
   “The defendant shall participate in a substance abuse program and follow the
   rules and regulations of that program . . . .” Id. at *2. The defendant
   challenged two conditions in the written sentence, requiring substance-abuse
   testing and abstention from alcohol and other intoxicants—both of which
   appeared in the PSR—because the court had not fully enumerated the
   precise nature of each special condition during the sentencing hearing.
          We decided, as a threshold matter, that the standard of review was
   plain error because the defendant had notice of the challenged conditions and




                                          6
Case: 19-40011        Document: 00515624320             Page: 7      Date Filed: 11/03/2020




                                         No. 19-40011


   failed to object. Id. at *3.2 We gave at least three reasons for this. First, the
   conditions appeared in the PSR, filed six weeks before sentencing, “exactly
   as they appear[ed] in the judgment.” Id. Second, a standing order in the
   district listed all of the challenged conditions. Id. Third, the court confirmed
   that the defendant reviewed the PSR with his counsel and the defendant
   “did not object to any portion of the PSR, including the recommended
   conditions.” Id.
           Reviewing for plain error, we concluded that the defendant in Grogan
   demonstrated none. To be sure, the district court “did not recite verbatim
   the full text of the conditions later set out in the judgment”—but, we
   explained, verbatim recitation had not been necessary because the court’s
   “oral pronouncements amount[ed] to an adoption of previously provided
   conditions.” Id.
           Specifically, the district court in Grogan had orally pronounced the
   challenged conditions by reciting “the first sentences of the substance abuse
   and financial disclosure conditions” that were also contained in the PSR and
   the standing order. Id. at *4. We determined that “although the court did not
   recite the conditions in full, its shorthand reference was adoption all the
   same.” Id. Under Diggles, a court can adopt a condition by referencing “a
   page or paragraph number of the PSR or standing order.” Id. (citing Diggles,
   957 F.3d at 555). And in Grogan, the court had done more than that;
   therefore, pronouncement had occurred. Id.




           2
            Cf. United States v. Fields, No. 19-10639, 2020 WL 5869465, at *5 (5th Cir. Oct.
   2, 2020) (remanding for the district court to strike a condition that was not mentioned at
   sentencing and did not appear in the PSR or its addendum).




                                               7
Case: 19-40011        Document: 00515624320             Page: 8      Date Filed: 11/03/2020




                                        No. 19-40011


           This case resembles Grogan in every relevant way. Lozano challenges
   four conditions that were recommended in the PSR appendix.3 The
   conditions appear in a standing order. United States District Court for the
   Southern District of Texas, In the Matter of Conditions of Probation and
   Supervised Release 1–2 (Jan. 6, 2017).4 And Lozano and his counsel confirmed
   review of the PSR without objecting to any portion, despite ample time and
   opportunity to do so.
           The conditions were first available to Lozano five months before his
   sentencing. The district court ordered probation to provide the parties with
   the PSR by July 5, 2018, roughly seven weeks before the scheduled
   sentencing hearing on August 23, 2018. On July 10, 2018, Lozano filed
   objections to three individual paragraphs in the PSR, pertaining to the
   description of the offense, the statutory safety valve, and acceptance of
   responsibility. About three weeks later, probation filed the final PSR and
   appendix, as well as a separate document addressing each of Lozano’s
   objections. Neither party filed objections to the final PSR or its appendix.
   What is more, Lozano twice asked the court to continue his sentencing, and
   the court obliged. The court held Lozano’s sentencing hearing on December
   20, 2018, nearly four months after it was originally scheduled.
           During the hearing, the court took a question about the travel
   condition and clarified the condition in response. The court twice asked the


           3
             Here, we face no concerns that the defendant and his counsel did not receive
   notice of addenda filed in the same document as the PSR because the district court
   expressly referenced the appendix at the sentencing hearing. Cf. United States v. Omigie,
   No. 19-40526, 2020 WL 5937382, at *6 (5th Cir. Oct. 7, 2020) (remanding for the district
   court to strike a condition that appeared in the same document as the PSR, but not the
   PSR itself, if the condition had not been shared with the defense).
           4
            This order is available at https://www.txs.uscourts.gov/district/genord/2017-
   01-matter-conditions-probation-and-supervised-release.




                                              8
Case: 19-40011      Document: 00515624320          Page: 9   Date Filed: 11/03/2020




                                    No. 19-40011


   parties if there was anything else. Lozano’s counsel responded, “That’s all
   we have, Your Honor.” In sum, Lozano had notice and an opportunity to
   object. Plain-error review applies.
          We found no error in Grogan because the court’s shorthand reference
   to the substance-abuse program orally adopted each condition contained in
   the paragraph corresponding to the substance abuse program. So too here.
   Granted, the PSR appendix in this case broke the conditions into smaller
   paragraphs grouped under one heading, whereas in Grogan the conditions
   were contained in one bigger paragraph. But that is no basis for a different
   outcome. Lozano objected to individual paragraphs in the draft PSR. Plus,
   the heading reveals that Lozano arguably had more notice of the testing and
   abstinence conditions than the defendant in Grogan. The heading does not
   stop at treatment: it foretells conditions related to “Substance Abuse
   Treatment, Testing, and Abstinence.”
          Lozano’s argument that the district court failed to pronounce four of
   the six substance-abuse conditions fails. Lozano had notice of the
   recommended conditions and failed to object, despite ample opportunity.
   The court did not err, as it adopted all six conditions using a shorthand
   reference to the relevant portion of the PSR appendix.
                                         IV
          Moreover, even if there were no pronouncement, Lozano is not
   entitled to relief. Based on the evidence of Lozano’s history of cocaine and
   alcohol abuse and the orally pronounced supervised release conditions
   requiring him to participate in substance- and alcohol-abuse treatment
   programs, we conclude that prohibiting unprescribed controlled substances,
   alcohol, and psychoactive substances did not conflict with the oral
   pronouncement of the sentence. See United States v. Mireles, 471 F.3d 551,
   558 (5th Cir. 2006). As for the drug-testing condition, Lozano was already




                                         9
Case: 19-40011     Document: 00515624320            Page: 10   Date Filed: 11/03/2020




                                     No. 19-40011


   obligated to participate in a drug-treatment program and, as a mandatory
   condition of release, submit to some drug testing. See United States v. Vega,
   332 F.3d 849, 854 (5th Cir. 2003). To the extent Lozano challenges the
   requirement that he pay for testing and treatment, that challenge also fails.
   See id. at 852 (finding and declining to vacate a condition to pay for substance
   abuse treatment that was “clearly consistent” with the condition to undergo
   treatment); accord United States v. Thomas, No. 19-20520, 2020 WL 5987904,
   at *3–4 (5th Cir. Oct. 8, 2020) (payment for mental health treatment); United
   States v. Warden, 291 F.3d 363, 365 (5th Cir. 2002) (payment for drug
   treatment).
                                          V
          We conclude that the district court orally pronounced the written
   conditions Lozano challenges, and that the district court’s written sentence
   does not otherwise conflict with its oral sentence. Therefore, we AFFIRM.




                                         10